Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered December 4, 2007, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony drug offender whose prior conviction was a violent felony, to a term of 3V2 years, unanimously affirmed.
*530The court properly denied defendant’s motion to suppress identification testimony, without granting a hearing (see e.g. People v Wharton, 74 NY2d 921 [1989]). “The information presented to the motion court clearly established that the viewing of defendant by the [undercover] officer in this [standard buy- and-bust] case was a confirmatory identification for which no Wade hearing was required” (People v Davis, 289 AD2d 134, 135 [2001], lv denied 97 NY2d 753 [2002]). Concur—Tom, J.P., Buckley, Catterson, Freedman and Abdus-Salaam, JJ.